Cockrill, C. J. It appears to have been conceded on the trial that the defendant was a wrongdoer and liable tó the plaintiff for the conversion of the property in question. The controversy turned on the rule of damages. The rule is that wherever the defendant has a legal or equitable interest in or claim upon the specific property for the conversion of which he is sued, the recovery against him is limited to the actual net amount of the plaintiff’s interest, although the possession is wrongly assumed or retained. This fully indemnifies the plaintiff, and leaves the balance of value in the hands of him who is entitled to it, thus settling the whole controversy in one suit.  1. Damages: Measure of: Conversion of chattel. Where the defendant is a mortgagee who was entitled to possession, with power to sell at the time of the seizure . -lili 1 < „ conversion, and who has become a wrongdoer by reason the manner of acquiring possession, or in the irregularity of the sale, he is liable to the mortgagor (in the absence of proof of special damages), only for the value of the property at the time of the conversion, less the amount of the mortgage debt. McClure v. Hill, 36 Ark., 268; Street v. Sinclair, 71 Ala., 110; Chamberlin v. Shaw, 18 Pick., 278; Brinck v. Freoff, 44 Mich., 69; Brown v. Phillips, 3 Bush., 656; Sedgwick on Measure of Damages,* 482, note 2 and cases cited; Jones on Chat. Mortg., sec. 437. The jury in this cause found, in effect, that the mortgagor’s neglect of his crop had worked a forfeiture by the terms of the mortgage, and that the right to take and sell the property for the defendant’s benefit existed at the time it was exercised. It was only for the improper method of exercising his rights that the defendant was mulcted in damages. It is obvious, therefore, that the value of the property at the time of the conversion, and not at some subsequent period, should govern.  2. Same: Conversion of tenant's crop: Recoupment. The defendant was also the landlord of the plaintiff and a lien on the crop, which he converted for rent. This Spec¡fjc i¡en was aiso subject of recoupment in his favor, and it was not error to admit proof in regard to it. If the jury, in estimating the damages to be assessed against the defendant, gave him the benefit of the amount due him for rent, they did no more than they should have been instructed to do. If they allowed him nothing upon that account because they understood the court to instruct them not to do so, the error was favorable to appellant. The evidence of the value of the property was conflicting. In any view the verdict is within the evidence; the charge was favorable to the appellant and the judgment will not be disturbed. Affirm.